DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42, 44, 48-51, 56-58, and 60-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. (US 2007/0210164).
Regarding claim 42, a marking system for marking pharmaceutical containers with at least one secured identification code (indicia 220), said system comprising at least one container marker that applies at least one said code to said containers, said code being formed from of at least one security ink and said code being either a) not readily visible to the unaided human eye until said code is irradiated with an ultraviolet (UV) or infra-red (IR) radiation thereby creating fluorescence in the visible light spectrum; or b) visible only in the ultraviolet (UV) or infra-red (IR) frequencies of the spectrum (see paragraph 44);
the system of claim 42, wherein said system comprises at least the following operation stations: a) at least one loading station for the insertion of one or more containers into a marking station (see paragraph 48); b) at least one marking station for marking of said one or more containers with a secured identification code as described herein with a security ink as described herein to form marked containers (see paragraph 53); c) at least one reading station for reading and verification of said identification code on said marked containers; and d) at least one sorting station for directing said marked containers to an exit station or to a rejection station (see paragraph 49);
The system of claim 44, wherein said stations are integrated into a single machine, device, or apparatus, are part of an equipment assembly;
the system of claim 44 further comprising at least one detection system;
the system of claim 42, wherein said secured identification code is selected from the group consisting of two-dimensional code, QR code, BIDI code, datamatrix code, and alphanumeric code (see figure 4A);
the system of claim 42, wherein said secured identification code comprises information that is encrypted or encoded (see paragraph 43);
the system of claim 42, wherein said pharmaceutical container is selected from the group consisting of syringe, vial, capsule, ampoule, single-dose device, inhaler, bottle, cartridge, and bag (see figures 4A, 4B, 4C);
regarding claim 50, a method of marking pharmaceutical containers with at least one secured identification code, said process comprising the step of printing said identification code by means of an inkjet system on at least one surface of said containers with at least one security ink which a) exhibits visible fluorescence when radiated with ultraviolet (UV) radiation; or b) is only visible in the UV or IR light spectrum;
the method of claim 50, wherein said secured identification code is selected from the group consisting of two-dimensional code, QR code, BIDI code, datamatrix code, and alphanumeric code;
the method of claim 50, wherein said secured identification code comprises information that is encrypted or encoded;
the method of claim 50, wherein said pharmaceutical container is selected from the group consisting of syringe, vial, capsule, ampoule, single-dose device, inhaler, bottle, cartridge, and bag.

regarding claim 51, a method for marking one or more pharmaceutical containers, said method comprising at least the steps of
a) loading said containers at a loading station;
b) marking said containers at a marking station to form marked containers, wherein said marking includes printing respective secured identification code(s) on said container(s), wherein said identification code is formed from at least one security ink and said secured identification code 1) emits visible fluorescence when irradiated with ultraviolet radiation, and/or 2) is only visible in the UV or IR light spectrum;
c) reading and verifying said identification code(s) at a reading station; and
d) sorting said marked containers at a sorting station.

Allowable Subject Matter
Claims 45-47, 53-55, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 52 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 52, a method for marking one or more pharmaceutical containers, said method comprising at least the steps of
a) loading one or more containers onto a first rotating platform of a loading station, wherein said platform is in a first position;
b) grasping said one or more containers with container grasping and displacement means;
c) rotating said platform to move said one or more containers to a second position;
d) marking said one or more containers with one or more secured identification codes to provide respective one or more marked containers; and
e) rotating said platform to move said one or more marked containers to an exit position;
regarding claim 53, the method of claim 50, wherein a) said marking is conducted while said containers are still or in motion; b) the method further comprises the step of sealing said secured identification code(s) onto said marked container(s); c) the method further comprises the step of verifying said secured identification code(s); d) the method further comprises rotating said platform to move said one or more marked containers and verifying said secured identification code(s); e) the method further comprises inverting said one or more containers prior to said marking; f) said loading is conducted with a conveyor; g) the method further comprises the step of unloading said one or more marked containers; h) the method further comprises inverting said one or more marked containers; 1) said one or more marked containers are unloaded onto a conveyor; j) the method further comprises rotating said platform to move rejected marked containers to an exit position aligned with a rejection station; k) the method further comprises transferring said one or more marked containers to a second rotating platform; |) the method further comprises inspecting said marked containers on said second rotating platform; m) the method further comprises ejecting rejected marked containers into one or more collection containers; n) said process is performed in a sterile environment; 0) the method further comprising halting operation of said system in direct or indirect response to an error detected on said marked container(s);
regarding claim 54, the method of claim 50 further comprising one or more of the following steps: a) detecting the presence of containers at one or more stations; b) halting movement/operation of a container transfer system; c) initiating movement/operation of a container transfer system; d) ejecting said marked containers; e) halting movement/operation of a container transport (conveyor) system; f) initiating movement/operation of a container transport (conveyor) system; g) inverting unmarked containers; h) inverting marked containers; 1) turning (rotating) unmarked containers; h) turning (rotating) marked containers; j) applying sealing material to said identification code(s); and k) collecting said marked containers;
regarding claim 55, the method of claim 50, wherein said at least one security ink a) exhibits good adherence to refrigerated containers at temperatures of approximately 15°C and up to ambient temperature; b) exhibits a drying time of about 3 seconds or less; c) is an UV ink visible within the wavelength interval of about 10 to about 400 nm; d) is a fluorescent ink that emits visible light radiation, when irradiated with an excitation radiation within a UV wavelength of within about 320 to about 400 nm; e) exhibits resistance to degradation when exposed to a temperature above 120°C for at least 20 minutes; f) comprises at least one luminescent colorant and at least one solvent; g) comprises at least one solvent; h) comprises at least one solubilizing agent; and/or 1) comprises at least one binding resin;
regarding claim 59, the system of claim 42, wherein said at least one security ink a) exhibits good adherence to refrigerated containers at temperatures of approximately 15°C and up to ambient temperature; b) exhibits a drying time of about 3 seconds or less; c) is an UV ink visible within the wavelength interval of about 10 to about 400 nm; d) is a fluorescent ink that emits visible light radiation, when irradiated with an excitation radiation within a UV wavelength of within about 320 to about 400 nm; e) exhibits resistance to degradation when exposed to a temperature above 120°C for at least 20 minutes; f) comprises at least one luminescent colorant and at least one solvent; g) comprises at least one solvent; h) comprises at least one solubilizing agent; and/or 1) comprises at least one binding resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 25, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876